Fill in this information to identify your case:

 

 

 

 

Debtor 1 Ronnie H. Gurule a _ .

First Name Middie Name Last Name

Debtor 2 Shelly D. Gurule _
(Spouse if, filing) First Name Middle Name Last Name

United States Bankruptcy Court forthe: DISTRICT OF NEW MEXICO

 

Case number _ . .

(if known) O1 Check if this is an

| amended filing
Official Form 108

Statement of Intention for Individuals Filing Under Chapter 7 4215

 

Hf you are an individual filing under chapter 7, you must fill out this form if:
J creditors have claims secured by your property, or

@ you have leased personal property and the lease has not expired.

You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list
on the form

H two married people are filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must
sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a Separate sheet to this form. On the top of any additional pages,
write your name and case number (if known).

GERM List Your Creditors Who Have Secured Claims

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), filt in the
information below.

___ Identify the ereditor and the property tat is collateral. What-do you intend to-do with the property that.

 

Secures acdebt?

 

 

 

Creditors Aaron's Sales & Lease Ownership CZ Surrender the property. CT No
name: E] Retain the property and redeem it.

a l@ Retain the property and enter into a M Yes
Description of Washer and dryer Reaffirmation Agreement.
property C1] Retain the property and explain}:
securing debt:
Creditors Aaron's Sales & Lease Ownership C Surrender the proparty. O No
name: C Retain the property and redeem it,

_ @ Retain the property and enter into a M Yes
Description of Table Reaffirmation Agreement.
property Ci Retain the property and [expiain]:
securing debt:
Creditor’s Credit Acceptance Corporation ( Surrender the property. ONo
name: [ Retain the property and redeem it.

_ @ Retain the pro and enter into a B Yes
Description of 2007 Ford F-150 Roatiimetion Amsonant
property CE Retain the property and {explain}:

Official Form 108 Statement of Intention for individuals Filing Under Chapter 7 page 1

Software Copyright (¢} 1996-2019 Best Casa, LLC - www.bestcase.cam Best Casa Bankruptcy

Case 19-11208-)7 Doc7 Filed 05/22/19 Entered 05/22/19 13:43:08 Page 1 of 3
Debtor1 Ronnie H. Gurufe

 

 

 

Debtor2 Shelly D. Gurule - _ Case number {itinown) - -
securing debt: .
Creditors Loan Max C1 Surrender the property. C] No
name: C1 Retain the property and redeem it.
@ Retain the property and enter into a MB ves

Description of 1997 Lincoln Towncar Reaffirmation Agreement.

property C1 Retain the property and [explain]:
securing debt:

 

 

 

 

Creditors Loan Max O Surrender the property. CO No
name: 0 Retain the property and redeem it.

a @ Retain the property and enter into a M ves
Description of 1995 Lincoln Towncar Reafiirmation poalen
property CZ Retain the property and [explain]:
securing debt:
Creditors Progressive C Surrender the property. C] No
name: 0 Retain the property and redeem it.

ao @ Retain the property and enter into a & Yes
Description of Patio furniture Roalfinmation Apoomant
Property C0 Retain the property and [expiain]:

securing debt:

 

 

GEM List Your Unexpired Personai Property Leases 7 ;
For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 1066), fill
in the information below. Do not list real estate leases. Unexpired leases are leases that are still in éffect; the lease period has not yet ended.
You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p}(2).

Lessor's name: O No

Description of leased

Property: CJ Yes

Lessor's name: O No

Description of leased

Property: OD yes

Lessors name: O No

Description of leased

Property: C] Yes

Lessor's name: O No

Description of leased

Property: 1 Yes

Lessor's name: OO No

Description of leased

Property: CO Yes

Lessor's name: 0 No
Official Form 108 Statement of Intention for Individuals Filing Under Chapter 7 page 2
Software Copyright (c}) 1996-2019 Best Case, LLC - www.bestease.com Best Case Bankruptcy

Case 19-11208-)7 Doc7 Filed 05/22/19 Entered 05/22/19 13:43:08 Page 2 of 3
Debtor? Ronnie H. Gurule
Debtor2 Shelly D. Gurule oo Case number (known)

Description of leased f] Yes
Property:

Lessors name: 0 No
Description of leased
Property: CO] Yes

GEGEME Sign Below

 

   

Signature of Debtor

on _ S/221 2019

 

Official Form 108 Statement of Intention for Individuats Filing Under Chapter 7 page 3

Software Copyright {c} 1996-2019 Bast Case, LLC - www.bestcase.com Bast Case Bankruptcy

Case 19-11208-)7 Doc7 Filed 05/22/19 Entered 05/22/19 13:43:08 Page 3 of 3
